




Exhibit 10.20




Personal & Confidential


February 1, 2012




Mr. Mark Trudeau
20 Timber Trail
Boonton, New Jersey 07005


Dear Mark:


As you know, Covidien plc (“Covidien”) is considering a potential spin-off of
the Pharmaceuticals Segment of Covidien (“Segment”) resulting in the Segment
becoming an independent, publicly-traded company or, alternatively, a sale of
the Segment. Covidien has selected you to be eligible for a special supplemental
compensation program in the event of a Sale or Spin, the terms of which are
described in this letter agreement (“Agreement”). This Agreement is effective on
the Effective Date and, unless Covidien extends this Agreement in writing,
terminates on the Expiration Date if a Transaction has not been completed by the
Expiration Date. Unless otherwise defined in the text of this Agreement,
capitalized terms used in this Agreement are defined in Section 8 below.


As a condition to receiving any amounts described in this Agreement, you must
(i) sign and return both copies of this Agreement to me no later than February
10, 2012, (ii) comply with the confidentiality provisions set forth in Section 6
of this Agreement and the terms of the Covidien Guide to Business Conduct and
(iii) meet all other applicable requirements under this Agreement.


1.
Benefits in the Event of a Sale. In the event of a Sale, you will be eligible to
receive the benefits described in this Section 1, subject to the provisions of
Sections 3 and 4. If you are eligible for benefits pursuant to this Section 1,
you shall not be eligible to receive any of the benefits described in Section 2
(“Benefits in the Event of a Spin”).



(a)Sale Bonus. The Company (or the Purchaser, if so provided in the purchase and
sale agreement in respect of a Sale) shall pay to you a sale bonus (“Sale
Bonus”) equal to the sum of (i) your base salary in effect on the Sale Date;
plus (ii) an annual bonus component which will be calculated as the average of
the actual bonuses paid to you pursuant to The Covidien Annual Incentive Plan
(“AIP”) that are attributable to the three Company fiscal years that immediately
precede the Sale Date; provided, however, that if you have not been employed by
the Company through such three Company fiscal years, then the annual bonus
component shall be calculated as the average of all actual bonuses paid to you
pursuant to the AIP; and further provided that if, as of the Sale Date, you have
not received any bonus pursuant to the AIP, then the annual bonus component
shall be calculated based on the actual bonuses that you would have received
under the AIP had you been eligible for a bonus under such plan during the three
Company fiscal years that immediately precede the Sale Date based on your base
salary and target bonus opportunity in effect on the Sale Date and the actual
performance of the Segment for the applicable fiscal years. Within ten (10)
business days after the completion of a Sale, the Company (or the Purchaser, if
so provided in the purchase and sale agreement) shall pay to you the Sale Bonus
in a single lump sum payment, minus any applicable deductions or withholdings or
other reductions required by applicable law. By signing this Agreement, you
expressly authorize the Company (or the Purchaser, if applicable) to make any
such deductions, withholdings, or other reductions.


(b)Sale Price Bonus. You will be eligible to receive a sale price bonus (“Sale
Price Bonus”) from the Company (or the Purchaser, if so provided in the purchase
and sale agreement) depending upon the Sale Price, as follows:


(i)If the Sale Price is less than *** , then the Sale Price Bonus is zero.


(ii)If the Sale Price equals or exceeds *** , then the Sale Price Bonus is one
million dollars ($1,000,000). The Sale Price Bonus shall not exceed one million
dollars ($1,000,000) under any circumstances.




--------------------------------------------------------------------------------






(iii)If the Sale Price equals at least *** , but does not equal or exceed *** ,
then the Sale Price Bonus is determined by multiplying one million dollars
($1,000,000) by a fraction, the numerator of which shall equal the excess of the
Sale Price over *** and the denominator of which shall equal *** . For clarity,
where the Sale Price equals at least *** but does not equal or exceed *** , the
Sale Price Bonus shall be determined by the following formula:


SP — ***
Sales Price Bonus =    ———————————x $1,000,000
         ***
            
“SP” equals the Sale Price.


(iv)If (A) a Sale occurs which would result in a Sale Price Bonus of greater
than zero pursuant to Subsections 1(b)(ii) or (iii) above, (B) the Company has
not terminated your employment for Cause before the Sale Date, and (C) you have
not terminated your employment with the Company before the Sale Date, then the
Company (or the Purchaser, if applicable) shall pay the Sale Price Bonus to you
irrespective of whether you are actively employed by the Company or Purchaser on
the date that the Sale Price Bonus is paid. If a Sale Price Bonus is payable
pursuant to this Agreement, the Company (or the Purchaser, if applicable) shall
pay the Sale Price Bonus to you as soon as administratively practicable after
the Sale Price Determination Date, but in no event after the later of (I) two
and one-half months following the end of the calendar year in which the Sale
Date occurs or (II) two and one-half months following the end of the Company's
fiscal year in which the Sale Date occurs (the “Latest Payment Date”). If the
Latest Payment Date occurs prior to the Sale Price Determination Date, then the
Company shall make a good faith estimate of the expected final Sale Price, which
good faith estimate shall be considered the Sale Price for purposes of this
Subsection 1(b) so that payment of any Sale Price Bonus may be made no later
than the Latest Payment Date. If a Sale Price Bonus is payable pursuant to this
Agreement, it shall be paid in a single lump sum payment, minus any applicable
deductions or withholdings or other reductions required by applicable law. By
signing this Agreement, you expressly authorize the Company (or the Purchaser,
if applicable) to make any such deductions, withholdings, or other reductions.


(c)Enhanced Severance Benefit. If, in connection with a Sale, (A) you become
eligible for severance benefits under the Covidien Severance Plan for U.S.
Officers and Executives (“Executive Severance Plan”) because the Company
involuntarily terminates your employment (other than for “Cause,” as such term
is defined in the Executive Severance Plan) before the Sale Date; (B) you are
not offered a position with the Purchaser and do not become employed by the
Purchaser immediately on the Sale Date; or (C) you commence employment with the
Purchaser immediately on the Sale Date but terminate your employment with the
Purchaser for Good Reason no later than twelve (12) months after the Sale Date,
then you shall be eligible to receive an enhanced severance benefit. This
enhanced severance benefit shall be calculated by doubling the Salary
Continuation Benefits (as such term is defined in Section 2.26 of the Executive
Severance Plan and, for this purpose, the annual bonus component shall be
calculated as described in Section 1(a) above) which would be paid under the
Executive Severance Plan if your termination entitled you to benefits
thereunder, with such benefits being payable ratably during the severance period
applicable under the Executive Severance Plan (currently eighteen (18) months)
and being subject to the other terms and conditions of the Executive Severance
Plan as if your termination entitled you to benefits thereunder. Notwithstanding
the foregoing, you shall not be eligible for the enhanced severance benefit
described in this Section 1(c) and shall be required to repay any severance
benefits previously paid to the entity which made such payment if you accept
employment with Purchaser at any time during the thirty-six (36) month period
that occurs immediately following the Sale Date. The enhanced severance benefit
described in this Section 1(c) shall be in lieu of any cash severance benefit to
which you otherwise may become entitled under the Executive Severance Plan.


2.
Benefits in the Event of a Spin. In the event of a Spin, and subject to the sole
discretion and approval of the Board of Directors of SpinCo (or committee
thereof which has the authority to determine compensation for executive officers
of SpinCo) (“SpinCo Board”), SpinCo shall issue to you, at or shortly following
the Spin Date, a Founders' Grant award with a value, as determined by the SpinCo
Board, equal to at least two times your then-current annualized equity grant
value for positions comparable to yours in comparable companies. The Founders'
Grant award shall be issued in the form, and shall be subject to the applicable
terms and conditions, all as shall be established by the SpinCo Board.



3.
General Conditions. Other than as specifically stated herein, in order to be
eligible to receive benefits under this Agreement, you must be actively employed
by the Company and providing services to the Segment on the Transaction Date and
you must satisfy all other conditions set forth in this Agreement. You will not
be eligible to receive benefits





--------------------------------------------------------------------------------




under this Agreement under any of the following circumstances: (a) other than as
specifically stated herein, your employment with the Company terminates for any
reason before the Transaction Date (including a voluntary termination and a
termination due to death or Permanent Disability); (b) the Transaction Date does
not occur before the Expiration Date; or (c) the Company determines that you
violated either the confidentiality provisions set forth in Section 7 of this
Agreement or any provision of the Covidien Guide to Business Conduct at any
time.


4.
Termination for Cause; Breach of Obligations. Notwithstanding any other
provision of this Agreement to the contrary, if the Company, Purchaser or
SpinCo, as applicable, terminates your employment for Cause, or if you breach
any of the obligations or covenants set forth in this Agreement, any
consideration payable to you under this Agreement shall immediately cease and
you shall be required to return any consideration paid under this Agreement to
the entity which paid it to you. Further, by signing this Agreement, you
acknowledge that, in the event of a breach by you of this Agreement, the
Company, Purchaser, or SpinCo, as applicable, may seek any and all appropriate
relief for any such breach, including equitable relief and/or money damages,
attorney's fees and costs. If it is discovered at any time that you engaged in
behavior during employment with the Company, Purchaser or SpinCo that would have
justified termination for Cause, then any consideration payable to you under
this Agreement shall immediately cease and you shall be required to return any
consideration paid under this Agreement to the entity which paid it to you. The
Company, Purchaser or SpinCo, as applicable, may withhold paying any further
consideration under this Agreement pending resolution of an inquiry that could
lead to a finding that you engaged in such behavior.



5.
Outstanding Equity Awards. The Sale shall be considered a “Divestiture” under
the award certificate applicable to equity awards over Covidien ordinary shares
that are outstanding on the Sale Date. Any rights that you may have at the time
of a Transaction with respect to any equity award (including stock options,
restricted units and performance units) granted to you by Covidien (or over
Covidien ordinary shares) will be governed by the terms of the plan document
under which such award was issued, the accompanying award certificate and any
operative agreement pursuant to which a Transaction is effectuated. By signing
this Agreement, you hereby acknowledge and understand that nothing in this
Agreement provides for accelerated vesting or other preferential treatment of
any equity award over Covidien ordinary shares and that any rights to vesting or
exercisability are governed in all respects by the terms of the applicable plan,
award certificate and operative agreement pursuant to which a Transaction is
effectuated.



6.
Confidentiality.



(a)Except as required by any court or governmental entity, by signing this
Agreement, you agree not to disclose or discuss with any person, except for your
spouse (or domestic partner), legal counsel and financial advisors, for a period
commencing on the date hereof and until the one year anniversary of the
Transaction Date the terms or conditions of the Transaction or the status of any
Transaction discussions or negotiations; provided, however, that (i) you are
free to consult with designated officers and other representatives of Covidien
and/or the Segment business or with Covidien legal counsel (both in-house and
outside counsel), accountants, financial and other advisors representing
Covidien in connection with the Transaction; and (ii) as expressly permitted by
Covidien's Senior Vice President and General Counsel in writing or where the
disclosure of such information is necessary and appropriate under the
circumstances and does not violate any Company rule or policy, you may disclose
such matters to, and discuss such matters with, prospective buyers.


(b)By signing this Agreement, you also agree that you will not provide (and have
not provided) any Confidential Information to any prospective buyer or any third
party (including any investment bank) or other persons in connection with any
proposed Transaction without the express prior written consent or approval of
Covidien's Senior Vice President and General Counsel, except where the
disclosure of such information is necessary and appropriate under the
circumstances and does not violate any Company rule or policy. This provision
should be considered in addition to any other obligation you have to protect
Confidential Information, including without limitation, disclosure of any
proprietary or confidential information to any third party, competitor or
potential competitor, or use of such information for any purpose other than the
benefit of the Company.


7.
Cooperation in Transaction Efforts. An investment banking firm may be hired as
an agent to help the Company effectuate the Transaction. As part of the process,
an investment banking firm may be working with you and requiring your assistance
in order to complete a successful Transaction. You agree to use your best
efforts to cooperate with such investment banking firm and Covidien's senior
management as they negotiate the Transaction and, notwithstanding the
confidentiality provisions of this Agreement, you are hereby permitted to so
cooperate with representatives of such investment banking firm, as specifically
designated by Covidien's Senior Vice President and General Counsel. You also
agree not to take any action which would favor or give any advantage to any one
or more potential buyers, other than as specifically instructed by Covidien's
Senior Vice President and General Counsel, and





--------------------------------------------------------------------------------




agree to promote a Transaction and answer inquiries regarding a Transaction
truthfully, to the best of your ability and consistent with your duty to act in
the best interests of the Company. In addition, you agree to review the
documents regarding the proposed Transaction before they are executed,
particularly all representations and warranties made by the Company or their
designees about the Segment's business, and, if requested by Covidien's Senior
Vice President and General Counsel, to certify in writing that there are no
material misstatements or omissions with respect to matters to which you have
personal knowledge, if indeed that is the case. Your failure to comply with the
terms of this Agreement and/or other Company policies including, but not limited
to, the Covidien Guide to Business Conduct, may lead to discipline up to and
including termination of employment.


8.
Definitions. For purposes of this Agreement, the following terms shall have the
meanings ascribed to them.



(a)“Cause” means (i) the substantial failure or refusal to perform duties and
responsibilities of your job as required by the Company (or, following a Sale,
Purchaser; or, following a Spin, SpinCo), (ii) a violation of any fiduciary duty
owed to the Company (or, following a Sale, Purchaser; or, following a Spin,
SpinCo), (iii) the conviction of a felony or misdemeanor, (iv) dishonesty, (v)
theft, (vi) any violation of Company (or, following a Sale, Purchaser; or,
following a Spin, SpinCo) rules or policy, or (vii) any other egregious conduct,
that has or could have a serious and detrimental impact on the Company (or,
following a Sale, Purchaser; or, following a Spin, SpinCo) and its employees.
Prior to a Transaction, and on or following a Transaction in circumstances which
could affect obligations of the Company, Covidien's Senior Vice President, Human
Resources, in his sole and absolute discretion, shall determine whether Cause
exists.


(b)“Company” means Covidien and all of its subsidiaries and affiliates.


(c)“Confidential Information” means all information (whether or not specifically
labeled or identified as confidential), in any form or medium (including digital
media) that is disclosed to, or developed or learned by you in the performance
of your duties for the Company and that relates to the business, operation,
finances, products, services, and research and development of the Segment and/or
the Company or its respective suppliers, customers or clients, including,
without limitation: (i) information relating to strategic and staffing plans and
practices, business, marketing, promotional or sales plans, practices and
programs, costs, pricing structures, and accounting practices; (ii) identities
of, individual requirements of, specific contractual arrangements with, and
information about, such suppliers, clients and customers and their confidential
information; (iii) compilations of data and analyses, processes, formulae,
methods, techniques, systems, research, records, reports, manuals,
documentation, models, data and data bases relating thereto; (iv) computer
software (including, without limitation, operating systems and applications),
documentations, data and data bases; (v) inventions, designs, developments,
devices, methods and processes (whether or not patentable or reduced to
practice), and (vi) any other information covered by any Company policy or
agreement regarding confidential, trade secret or proprietary information. On
and following a Sale, Confidential Information shall mean, in addition to the
information described in this paragraph, the information which would be
described in this paragraph if “the Company” were replaced by “Purchaser” each
time it appears in this paragraph. On and following a Spin, Confidential
Information shall mean, in addition to the information described in this
paragraph, the information which would be described in this paragraph if “the
Company” were replaced by “SpinCo” each time it appears in this paragraph.


(d)“Effective Date” means February 1, 2012.


(e)“Expiration Date” means the second anniversary of the Effective Date.


(f)“Good Reason” means, without your written consent, (i) any material reduction
in your compensation and benefits in effect as of the date of this Agreement,
when taken as a whole, (ii) the assignment to you of duties which are
inconsistent in any material respect with your authority, duties or
responsibilities as in effect on the date of this Agreement, (iii) a material
diminution in the budget over which you retain authority as of the date of this
Agreement, (iv) a material change in the geographic location at which you must
perform services to a location which is more than fifty (50) miles from your
principal place of business as of the date of this Agreement, or (v) a material
diminution in the authority, duties or responsibilities of the Covidien
President and Chief Executive Officer (or, following a Sale, the applicable
officer of Purchaser), to whom you are required to report; provided, however,
that the actions in each of (i), (ii), (iii), (iv) and (v) above will not be
considered Good Reason unless (A) you describe the basis for the events,
circumstances, or conditions alleged by you to constitute grounds for Good
Reason in reasonable detail in a written notice provided to the Company (or,
following a Sale, to Purchaser) within ninety (90) days after the occurrence of
such events, circumstances, or conditions alleged to constitute Good Reason, (B)
the Company (or, following a Sale, Purchaser;) has failed to cure such events,
circumstances, or conditions within thirty (30) calendar




--------------------------------------------------------------------------------




days of receiving such written notice and (C) you terminate your employment not
later than sixty (60) days following the expiration of the period described in
clause (B).


(g)“Permanent Disability” means that you have a permanent and total incapacity
from engaging in any employment for the Company, Purchaser, or SpinCo, as
applicable, for physical or mental reasons. A “Permanent Disability” shall be
deemed to exist if you meet the requirements for disability benefits under the
Company's, Purchaser's or SpinCo's, as applicable, long-term disability plan or
under the requirements for disability benefits under the Social Security law
then in effect, or if you are designated with an inactive employment status at
the end of a disability or medical leave.


(h)“Purchaser” means an entity which does not control, and is not controlled by
or under common control with, Covidien, and which is the purchaser in the Sale,
including for this purpose more than one such entity acting in concert to engage
in the Sale.


(i)“Sale” means the sale of all or substantially all (measured as at least
eighty percent (80%) of market value) of the assets of the Segment to a
Purchaser.


(j)“Sale Date” means the closing date of the Sale.


(k)“Sale Price” means the (i) value of the consideration paid by Purchaser to
the Company at closing of the Sale for the Segment, including any amounts paid
by Purchaser into an escrow to serve as recourse for indemnification or other
obligations of the Company following the Sale Date, plus or minus, as the case
may be, (ii) the amount of any post-closing purchase price adjustment pursuant
to the definitive purchase and sale agreement with regard to the Sale.


(l)“Sale Price Determination Date” shall be the date of the final determination
of the post-closing adjustments in accordance with the terms of the definitive
purchase and sale agreement with regard to the Sale or, in the event that there
is no provision for a post-closing adjustment, the Sale Date.


(m)“Spin” means a separation of the Segment from the Company through a pro-rata
distribution of the equity of SpinCo to Covidien's shareholders, or a similar
transaction which is determined in writing by Covidien's Senior Vice President,
Human Resources, to be a Spin.


(n)“SpinCo” means the business entity which directly and/or indirectly holds the
assets constituting the Segment immediately prior to the Spin, the equity of
which is distributed to Covidien's shareholders in the Spin.


(o)“Spin Date” means the closing date of the Spin.


(p)“Transaction” means a Sale or Spin, as applicable.


(q)“Transaction Date” means the Sale Date or Spin Date, as applicable.


9.
Interpretation of the Agreement. Covidien's Senior Vice President, Human
Resources has the authority to interpret the terms of this Agreement and resolve
any disputes that may arise hereunder including, but not limited to, whether
behavior by you constitutes Cause, the amount of the Sale Price, and the amount
of any payments due to you under this Agreement. Any determinations made by
Covidien's Senior Vice President, Human Resources hereunder shall be final and
binding on all parties.



10.
Legal Remedy. You acknowledge that a remedy at law for any breach or threatened
breach of this Agreement would be inadequate and, therefore, you agree that the
Company, Purchaser and SpinCo as applicable, shall be entitled to injunctive
relief, both preliminary and permanent, in addition to any other available
rights and remedies in case of any such breach or threatened breach. In the
event of any action arising from or relating to this Agreement, the party
substantially prevailing shall recover its costs, including reasonable
attorneys' fees.



11.
Choice of Law. This Agreement shall be governed by the laws of the Commonwealth
of Massachusetts, without reference to rules in respect of conflicts of laws.



12.
Assignment; Successor. Neither this Agreement nor any rights or obligations
created herein may be assigned or delegated by you. Tyco Healthcare Group LP is
entering into this agreement on behalf of the Company and it may





--------------------------------------------------------------------------------




assign any rights and obligations it has under this Agreement to any Covidien
subsidiary or affiliate without your consent, but shall remain liable for any
payments provided hereunder that are not timely made by any such assignee. This
Agreement shall be binding on any successor of the Company, and Covidien may
cause this Agreement to be binding on Purchaser (in the case of a Sale) or
SpinCo (in the case of a Spin) if, and to the extent necessary, to ensure that
the benefits promised hereunder are paid or provided as described herein.


13.
Severability. If any provision of this Agreement is declared invalid, illegal or
unenforceable by any court of competent jurisdiction, all of the remaining
provisions of this Agreement shall continue in full force and effect.



14.
Complete Agreement. Except as otherwise provided herein, this Agreement is the
complete agreement between you and the Company with respect to the subject
matter contained in the Agreement and will supersede or replace all prior
retention agreements or understandings between the parties.



15.
Compliance with Internal Revenue Code Section 409A. The Company (but, without
your written consent, not Purchaser or SpinCo) shall have the right to modify
the timing and/or the method of payment of any amounts payable under this
Agreement if such modification is necessary in order to avoid the imposition of
the penalty tax under Internal Revenue Code Section 409A (“Section 409A”), but
only to the minimum extent necessary to avoid such penalty tax. Notwithstanding
the above, in the event that you are a “specified employee” (within the meaning
of Section 409A and with such classification to be determined in accordance with
the methodology established by the applicable employer), amounts and benefits
that are deferred compensation (within the meaning of Section 409A) that would
otherwise be payable or provided under this Agreement during the six (6) month
period immediately following your employment termination date shall instead be
paid, without interest, on the first business day after the date that is six (6)
months following such termination date; provided, however, that if you die
following the such termination date and prior to the payment of the any amounts
delayed on account of Section 409A, such amounts shall be paid to the personal
representative of your estate within thirty (30) calendar days after the date of
your death. Each payment under this Agreement shall be treated as a separate
payment for purposes of Section 409A. In no event may you, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement. In no event shall a termination of employment occur for purposes of
this Agreement until you experience a “separation from service” within the
meaning of Section 409A, to the extent necessary to avoid the imposition of the
penalty tax under Section 409A.



16.
No Commitment. Nothing in this Agreement shall, or shall be construed to,
subject the Company to any legal obligation of any kind whatsoever, under any
theory of contract, detrimental reliance, fraud or otherwise, to cause a
Transaction.



17.
Amendments. No modification or amendment hereof shall be valid or binding on
either party unless made in writing and signed by both parties or by their duly
authorized officers or representatives.



Please review this Agreement carefully. As the President of the Segment, we
certainly appreciate your efforts and the vital role that you will play in
assuring that the Transaction is a success.


Sincerely,


/s/ MICHAEL P. DUNFORD        


Michael P. Dunford
Senior Vice President, Human Resources


If you are in agreement with the above and foregoing, please signify your
acceptance by signing and dating both copies of this Agreement in the spaces
below and returning both to me no later than February 10, 2012.




Signature: /s/ MARK C. TRUDEAU            Date: February 2, 2012    


Printed Name: Mark C. Trudeau        




